Citation Nr: 0304964	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-19 428	)	DATE
	)
	)


THE ISSUE

Whether an April 1986 decision of the Board of Veterans' 
Appeals (Board) denying restoration of a 70 percent 
disability evaluation for a generalized anxiety disorder and 
denying restoration of a total disability rating for 
compensation based on individual unemployability (TDIU) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The moving party served on active duty from March 1954 to 
March 1963, including a period of unconfirmed service from 
May 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) challenging the Board's April 1986 decision, which 
denied restoration of a 70 percent disability evaluation for 
a generalized anxiety disorder and denied restoration of 
TDIU.


FINDINGS OF FACT

1.  In April 1986, the Board denied restoration of a 70 
percent disability evaluation for a generalized anxiety 
disorder and denied restoration of a TDIU.

2.  In October 2002, the veteran's representative filed a 
formal Motion to Revise the Board's April 1986 decision.

3.  The correct facts as they were known at the time were 
before the Board in April 1986.

4.  The Board's April 1986 decision was consistent with and 
supported by the evidence of record and the existing legal 
authority at the time of the decision.


CONCLUSION OF LAW

The Board's April 1986 decision was not CUE as to the denial 
of restoration of a 70 percent disability evaluation for a 
generalized anxiety disorder and as to the denial of 
restoration of TDIU compensation benefits.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the Board's April 1986 
decision was CUE because the Board violated 38 C.F.R. 
§§ 3.343 and 3.344 with respect to a reduction in his 
disability rating for a neuropsychiatric disorder and for the 
termination of his TDIU benefits. 

I.  Relevant Regulations

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400 (2002).  The regulations provide that CUE is a 
very specific and rare kind of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a) (2002).  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
were incorrectly applied.  

Under the current regulations, review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b)(1).  The Board's Rules of 
Practice further provide that with limited exceptions not 
applicable here, see 38 C.F.R. § 20.1403(b)(2) (constructive 
notice of certain documents in VA's possession for Board 
decisions issued on or after July 21, 1992), no new evidence 
will be considered in connection with the disposition of the 
motion.  38 C.F.R. § 20.1405(b).  In addition, a disagreement 
as to how the facts were weighted, changes in medical 
diagnoses, and a failure to fulfill the duty to assist, are 
expressly not situations of CUE.  To this end, the Board 
notes that the Board's April 1986 decision pre-dated the 
provisions of 38 U.S.C.A. § 7104(d)(1) requiring that Board 
decisions contain "Reasons and Bases" for the Findings of 
Facts and Conclusions of Law.  Therefore, this Board is 
mindful that the April 1986 Board was not required to 
reference every item of evidence it considered in the 
decision.

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002), is 
not for application in motions alleging CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

II.  Factual Background

Historically, the San Juan, Puerto Rico, Regional Office (RO) 
reduced the veteran's disability evaluation for an anxiety 
reaction from 70 percent to 30 percent, and severed his TDIU 
compensation by rating decision dated in July 1981, in part, 
because a VA psychiatric examination revealed that he was in 
good contact with reality, alert, coherent, and relevant, and 
his only complaint was that he was restless at night and 
needed medication to sleep.   

By decision dated in April 1986, the Board considered the 
July 1981 rating action, the veteran's contentions and 
arguments, the length of time he had been in receipt of TDIU 
benefits, VA examinations dated in June 1981 and April 1985, 
outpatient treatment records, private psychiatric care, and 
VA hospitalization records, and denied the veteran's claim 
for a higher rating for an anxiety disorder and for 
restoration of TDIU on the basis that the veteran's 
psychiatric disorder was no more than mild and that the 
veteran's remaining service-connected disabilities were 
static and did not prevent him from performing some type of 
substantially gainful work.

III.  CUE in Reduction of Disability Rating for Generalized 
Anxiety Disorder

Specifically, the veteran maintains that the Board violated 
38 C.F.R. § 3.344 by reducing the veteran's psychiatric 
rating based on an examination less full and complete than 
past examinations.  He further asserts that the reduction was 
based on a single examination, and the rating was reduced 
without a finding that the veteran attained improvement under 
the ordinary conditions of life.  

The Board finds that the veteran's claim of CUE in the 
decision to deny a restoration in his disability rating must 
fail.  

First, the Board notes that the regulations in effect at the 
time provided that "examinations less full and complete than 
those on which the payments were authorized or continued will 
not be used as a basis of reduction."  38 C.F.R. § 3.344(a) 
(1985).  The veteran's argument is based on a comparison 
between a June 1981 VA examination and a 1970 VA examination, 
and a contention that the 1981 examination was not as 
complete as the 1970 examination.  However, the Board notes 
that the rating decision of May 1966, which initially 
assigned the 70 percent rating, was based on a report of VA 
hospitalization in 1966.  The 70 percent rating was 
continued, in part, on the basis of examinations in June 1968 
and July 1970, reports of which were also contained in the 
claims file at the time of the rating reduction.

After a review of the examination reports, the Board finds 
that the reports of the 1981 and 1985 VA examinations, 
considered at the time of the Board's April 1986 decision, 
were as full and complete as the examination reports dated in 
June 1968 and July 1970, considered when the 70 percent 
rating was continued.  Specifically, all of these VA 
examinations discussed the veteran's military service, in-
service medical and psychiatric history, social and family 
situation, and subjective complaints.  Each examination 
report recorded a mental status examination, including the 
veteran's orientation, speech pattern, insight, judgment, and 
general attitude.  Each offered a psychiatric diagnosis, 
listed the severity of the impairment, and made a capacity 
determination.  Therefore, there is no basis to find that 
either the 1981 or 1985 examination was less full and 
complete than the previous examinations.  Consequently, this 
argument does not provide a basis for a finding of CUE in the 
Board's 1986 decision.

Next, the 1986 Board did not, as alleged, appear to base its 
decision on one examination alone without a finding of 
sustained improvement.  Specifically, in making its decision, 
the 1986 Board reviewed not only two then-fairly recent VA 
examination reports, of June 1981 and April 1985, but also 
considered outpatient treatment records, mental health notes, 
private psychiatric treatment, and VA hospital records.  The 
1986 Board considered the entire relevant record in making 
its decision.  While the Board reviewed records primarily 
from the early 1980s, this Board notes that there had been no 
medical records associated with the veteran's claims folder 
between an examination and rating action in 1970 and 1981. 

Further, a review of the record reveals that the veteran 
received routine follow-up treatment every two to three 
months, and that there is no indication of psychiatric 
hospitalization except on one occasion in 1966.  This could 
support the conclusion of the 1986 Board that sustained 
improvement in the veteran's psychiatric disorder had been 
demonstrated.  Therefore, this Board finds that the reduction 
was based on multiple records contained in the claims file, 
rather than on just one examination as alleged, and that the 
record supports a finding of sustained improvement. 
Consequently, this argument does not provide a basis for a 
finding of CUE in the Board's 1986 decision.

Finally, the veteran maintains that the 1986 Board reduced 
the veteran's rating without a finding that the veteran 
attained improvement under the ordinary conditions of life.  
However, this was not the standard.  The 1986 Board needed 
only to be "reasonably certain that the improvement [would] 
be maintained under the ordinary conditions of life."  38 
C.F.R. § 3.344 (1985)(emphasis added).  

In addressing the veteran's psychiatric disorder, the Board 
reviewed nearly four years worth of medical and psychiatric 
evidence by the time it rendered its decision in 1986.  The 
evidence reflected that the veteran was living with a common 
law wife and child, that he had raised six children, that he 
was able to attend clinic appointments and examinations 
unaccompanied, and that he experienced no acute exacerbations 
of his psychiatric disorder.  Therefore, it was not 
unreasonable for the 1986 Board to have concluded that the 
veteran's psychiatric disorder was essentially stable and 
likely to remain so.  It is apparent that the Board had 
considered all the medical evidence over a period of several 
years and found that the veteran's psychiatric disability 
resulted in no more than a considerable impairment, 
warranting a 30 percent disability rating but no more. This 
argument does not provide a basis for a finding of CUE in the 
Board's 1986 decision.

As stated in the regulations governing motions alleging clear 
and unmistakable error in prior Board decisions, for CUE to 
exist, the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)); 38 C.F.R. § 20.1403 (2001).  
Given that the veteran's psychiatric disorder had been 
essentially stable for a number of years, this Board finds 
there was no CUE in the reduction of his disability rating 
from 70 percent to 30 percent for a generalized anxiety 
disorder.

IV.  CUE in Termination of TDIU

As to the termination of the veteran's TDIU, he contends that 
the Board did not make findings of actual employability and 
that record does not support such a finding.  Specifically, 
he asserts that the Board cited to the regulation but failed 
to make the required findings necessary to sever the 
veteran's TDIU benefits.  However, after a review of the 
claims file, this Board finds that the 1986 Board could have 
concluded by a clear and convincing standard that the veteran 
was actually employable.  First, the Board discussed the 
evidence as it related to the veteran's employment beginning 
with net worth statements dated in 1966 and acknowledged that 
the veteran had not worked since service separation.  
Therefore, there is no CUE on the basis that the April 1986 
Board did not have the correct facts before it.  

Further, there is no basis on which to establish CUE on the 
basis that the April 1986 Board decision misapplied the 
statutory or regulatory provisions extant at the time.  
First, the April 1986 Board recognized the appropriate legal 
standard that actual employability needed to be established 
by clear and convincing evidence as shown by the discussion 
and direct citation to the proper legal standard in the 1986 
decision itself.  The April 1986 Board then reviewed the 
veteran's multiple complaints and psychiatric treatments 
beginning in 1981, including psychiatric and medical 
treatment records.  After a review of the evidence, the Board 
concluded that the veteran's service-connected medical 
disabilities were static and warranted no higher ratings, and 
that his psychiatric disability was no more than mild. 


While acknowledging the veteran was, in fact, not employed 
and had not been employed since service separation, the April 
1986 Board decision nonetheless correctly pointed out that 
unemployment, in and of itself, was not determinative of 
unemployability.  The Board also had before it evidence that 
the veteran was competent, had married, had raised a family, 
was able to drive, and that many of his physical complaints 
were somatic.  The 1986 Board could have reasonably 
concluded, given the veteran's mild psychiatric disability, 
that he was otherwise employable by clear and convincing 
evidence.  The Board notes that "clear and convincing" means 
proven to a "reasonable certainty" but not necessarily 
"undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It does not require that the evidence be unanimous.  
The Board weighed the evidence, and found that the veteran 
could have been actually employable by clear and convincing 
evidence.  Therefore, the Board cannot find that 38 C.F.R. § 
3.343 was incorrectly applied.

While the veteran offered a statement from a private 
physician that he was unemployable, the veteran's contentions 
amount to a disagreement regarding how the Board weighed the 
evidence.  Such is not CUE.  See 38 C.F.R. § 20.1403(d)(3) 
(2002).

Further, the Board notes that, once the disability evaluation 
for the service-connected psychiatric disorder was reduced, 
the veteran did not met the percentage requirements for 
consideration of a TDIU.  The 1986 Board reviewed the facts 
contained in the claims file outlined above and concluded 
that, while the veteran was, in fact, not employed, the 
evidence did not show that he was unemployable due solely to 
service-connected disability.  There is no evidence that the 
1986 Board was either unaware of the true facts of the claim 
or that it incorrectly applied the law.  As such, there is no 
basis for a claim of CUE.

In view of the above, the Board finds that the April 1986 
decision was not fatally flawed factually or legally at the 
time it was made.  The Board also finds that, when viewed in 
light of the entire record as constituted at that time, a 
different conclusion would not be compelled.  Accordingly, 
the Board concludes that the April 1986 decision was 
supported by the evidence then of record and was not clearly 
and unmistakably erroneous.  


ORDER

The Motion to Vacate the Board's April 1986 decision on the 
grounds of clear and unmistakable error is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




